  Case 19-01009      Doc 32  Filed 06/10/20 Entered 06/12/20 07:24:18                   Desc Main
                               Document      Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                                      )   BK No.:      18-35437
STEVEN D. ZARLING                                           )
                                                            )   Chapter: 7
                                                            )
                                                                Honorable David D. Cleary
                                                            )
                                                            )
                                   Debtor(s)                )
LINDA NELSON,                                               )   Adv. No.: 19-01009
                                                            )
                                                            )
                                   Plaintiff(s)
STEVEN D. ZARLING,                                          )
                                                            )
                                                            )
                                   Defendant(s)             )

                                                  ORDER

       For the reasons stated in open court at the hearing of today’s date, IT IS HEREBY ORDERED:

1.     The motion to extend (Dkt. No. 27) is GRANTED;
2.     The defendant may file a response to the motion for judgment on the pleadings (Dkt. No. 17, the
“Motion”) no later than June 24, 2020;
3.     The plaintiff may file a reply no later than July 8, 2020;
4.     The Motion is set for status on July 15, 2020 at 10:30 a.m., at 219 S. Dearborn St., Courtroom
644, Chicago, IL 60604.




                                                          Enter:


                                                                    Honorable David D. Cleary

Dated: June 10, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
